OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21623 Pioneer Equity Opportunity Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 29, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Opportunity Fund Schedule of Investments02/29/2012 Shares Value COMMON STOCKS - 98.8 % Energy - 5.5 % Integrated Oil & Gas - 1.9 % ConocoPhillips $ Occidental Petroleum Corp. $ Oil & Gas Equipment And Services - 0.9 % National-Oilwell Varco, Inc. $ Oil & Gas Exploration & Production - 2.7 % Cabot Oil & Gas Corp. $ EQT Corp. Southwestern Energy Co. * $ Total Energy $ Materials - 6.0 % Diversified Chemical - 0.8 % LyondellBasell Industries NV $ Diversified Metals & Mining - 0.8 % Freeport-McMoRan Copper & Gold, Inc. (Class B) $ Fertilizers & Agricultural Chemicals - 0.9 % The Mosaic Co. * $ Metal & Glass Containers - 1.4 % Crown Holdings, Inc. * $ Specialty Chemicals - 2.1 % Celanese Corp. $ Ecolab, Inc. $ Total Materials $ Capital Goods - 11.2 % Aerospace & Defense - 1.0 % Spirit Aerosystems Holdings, Inc. * $ Construction & Engineering - 1.3 % KBR, Inc. $ Electrical Component & Equipment - 0.7 % AMETEK, Inc. $ Industrial Conglomerates - 1.8 % Danaher Corp. $ Industrial Machinery - 6.4 % Crane Co. $ Gardner Denver, Inc. Idex Corp. SPX Corp. $ Total Capital Goods $ Transportation - 1.4 % Airlines - 1.4 % Allegiant Travel Co. * $ Total Transportation $ Automobiles & Components - 2.1 % Automobile Manufacturers - 0.5 % Ford Motor Corp. $ Motorcycle Manufacturers - 1.6 % Harley-Davidson, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.3 % Apparel, Accessories & Luxury Goods - 1.5 % Hanesbrands Inc. * $ Homebuilding - 0.7 % Toll Brothers, Inc. * $ Leisure Products - 1.1 % Brunswick Corp. $ Total Consumer Durables & Apparel $ Consumer Services - 4.9 % Hotels, Resorts & Cruise Lines - 2.3 % Starwood Hotels & Resorts Worldwide, Inc. $ Wyndham Worldwide Corp. $ Restaurants - 2.6 % Chipotle Mexican Grill, Inc. * $ Starbucks Corp. $ Total Consumer Services $ Retailing - 1.1 % Apparel Retail - 1.1 % Guess?, Inc. $ Total Retailing $ Food & Drug Retailing - 1.3 % Food Retail - 1.3 % Whole Foods Market Inc. $ Total Food & Drug Retailing $ Food Beverage & Tobacco - 5.8 % Packaged Foods & Meats - 1.3 % McCormick & Co., Inc. $ Soft Drinks - 1.8 % Fomento Economico Mexicano SA de C.V. $ Tobacco - 2.7 % Altria Group, Inc. $ Lorillard, Inc. $ Total Food Beverage & Tobacco $ Household & Personal Products - 0.4 % Household Products - 0.4 % Church & Dwight Co., Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 7.0 % Health Care Distributors - 1.1 % Cardinal Health, Inc. $ Health Care Equipment - 5.2 % Abiomed, Inc. * $ Covidien, Ltd. HeartWare International, Inc. * Insulet Corp. * $ Managed Health Care - 0.7 % CIGNA Corp. $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 7.6 % Biotechnology - 3.9 % Achillion Pharmaceuticals, Inc. * $ Amarin Corp., Plc * Cubist Pharmaceuticals, Inc. * Gilead Sciences, Inc. * Idenix Pharmaceuticals, Inc. * NPS Pharmaceuticals, Inc. * $ Life Sciences Tools & Services - 1.0 % Agilent Technologies, Inc. * $ Pharmaceuticals - 2.7 % Pfizer, Inc. $ Salix Pharmaceuticals, Ltd. * Watson Pharmaceuticals, Inc. * $ Total Pharmaceuticals & Biotechnology $ Banks - 4.0 % Regional Banks - 4.0 % CIT Group, Inc. * $ Signature Bank Corp. * SunTrust Banks, Inc. $ Total Banks $ Diversified Financials - 5.5 % Consumer Finance - 5.5 % American Express Co. $ Capital One Financial Corp. Discover Financial Services, Inc. First Cash Financial Services, Inc. * $ Total Diversified Financials $ Real Estate - 2.9 % Office Real Estate Investment Trusts - 1.8 % Alexandria Real Estate Equities, Inc. $ BioMed Property Trust, Inc. $ Residential Real Estate Investment Trust - 1.1 % American Campus Communities, Inc. $ Total Real Estate $ Software & Services - 14.5 % Application Software - 4.2 % Aspen Technology, Inc. * $ Compuware Corp. * Nuance Communications, Inc. * $ Data Processing & Outsourced Services - 2.8 % MasterCard, Inc. $ Verifone Holdings, Inc. * $ Internet Software & Services - 2.2 % Google Inc. * $ Systems Software - 5.3 % Microsoft Corp. $ Oracle Corp. Rovi Corp. * $ Total Software & Services $ Technology Hardware & Equipment - 2.9 % Computer Hardware - 2.1 % Apple, Inc. * $ Computer Storage & Peripherals - 0.8 % OCZ Technology Group, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors - 4.6 % Semiconductor Equipment - 2.4 % ASM Lithography Holdings NV $ Semiconductors - 2.2 % Analog Devices, Inc. $ Entropic Communications, Inc. * $ Total Semiconductors $ Telecommunication Services - 2.2 % Integrated Telecommunication Services - 2.2 % CenturyLink, Inc. $ Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 4.8 % Electric Utilities - 2.0 % Northeast Utilities, Inc. $ Multi-Utilities - 2.8 % CMS Energy Corp. $ Wisconsin Energy Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost$20,776,334) $ TOTAL INVESTMENT IN SECURITIES - 98.8 (Cost$20,776,334) (a) $ OTHER ASSETS AND LIABILITIES - 1.2 % $ TOTAL NET ASSETS - 100.0 % $ * Non-income producing security. (a) At February 29, 2012 the net unrealized gain on investments based on cost for federal income tax purposes of $21,122,205 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services, see Notes to Financial Statements - Note 1A) are categorized as level 3. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ 25,348,235 $- $- $ 25,348,235 Total $ 25,348,235 $- $- $ 25,348,235 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, about the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Act (17 CFR 270.30a-2). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Equity Opportunity Fund By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr, President Date April 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date April 26, 2012 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer and Chief Financial and Accounting Officer Date April 26, 2012 * Print the name and title of each signing officer under his or her signature.
